DETAILED ACTION
Claims 16, 18, 20-26 and 28-30 are currently pending. Claims 16, 18, 20-26 and 28-30 are maintained in rejection despite Applicant’s amendments/arguments filed 80/26/2022. A response to Applicant’s arguments can be found at the end of this Office Action. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaton et al. (US 2016/0304106 A1).
Referring to Claim 16: Seaton discloses a method for transmitting data between a first communications network (118) of a first rail-bound vehicle unit (114) and a second communications network (118) of a second rail-bound vehicle unit (140) (Para. [0020]), which comprises the steps of: 
wherein the first communication network forms a part network (118 within 114) of the first rail-bound vehicle unit and the second communication network (118 within 140) forms a part network of the second rail-bound vehicle unit, and the part networks extend over the respective rail-bound vehicle unit (Para. [0020]);
transmitting the data between the first rail-bound vehicle unit and the second rail-bound vehicle unit via a land-based data facility (104) (Fig. 1) (Para. [0022]) using a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124, Fig. 1, claim 1) (see also 204, Fig. 2, Para. [0033], last sentence).

Referring to Claim 18: Seaton discloses a method, wherein: 
the superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) extends over a rail-bound vehicle (102) that contains the first rail-bound vehicle unit (114) and the second rail-bound vehicle unit (140) (Fig. 1) (Para. [0013] and [0016]).

Referring to Claim 20: Seaton discloses a method, which further comprises transmitting the data in a wireless manner between: 
the first rail-bound vehicle unit (114) or the second rail-bound vehicle unit (140); and 
the land-based data facility (104) (Fig. 1) (Para. [0014]) (claim 1).

Referring to Claim 21: Seaton discloses a method, wherein the data transmitted in the wireless manner is transmitted using a mobile radio standard (“220 MHz TDMA”) (Para. [0024]).

Referring to Claim 22: Seaton discloses a method, which further comprises transmitting the data in an encrypted manner between: 
the first rail-bound vehicle unit (114) or the second rail-bound vehicle unit (140); and the land-based data facility (104 or 204) (Para. [0033], third sentence) (Fig. 2).

Referring to Claim 23: Seaton discloses a method, which further comprises: 
sending a request (234 or 334) for data (“e.g., one or more of throttle requests, dynamic braking requests, and pneumatic braking requests 234”), originating from the second communications network (118), to the land-based data facility (104 or 204 or 304) (Para. [0031] and [0040-41]) (Figs. 1, 2 and 3); 
forwarding the request from the land-based data facility (104) to the first communications network (118) (claim 1); and 
providing requested data by the first communications network in response to the request (claim 2).
	The Examiner notes that Seaton’s lead consist 114 may be reasonably interpreted as either the claimed first or second rail-bound vehicle having the respective first or second communications network 118.

Referring to Claim 24: Seaton discloses a method, wherein: 
the first rail-bound vehicle unit (114) and the second rail-bound vehicle unit (140) are part of a fleet of rail-bound vehicles (Para. [0013) and/or the first rail-bound vehicle unit and the second rail-bound vehicle unit are part of a common rail-bound vehicle (Para. [0016]).

Referring to Claim 26: Seaton discloses an apparatus for transmitting data, the apparatus comprising: 
a first communications network (118) for a first rail-bound vehicle unit (114), the first communication network forming a part network (118 within 114) of the first rail-bound vehicle unit and extending over the first rail-bound vehicle; 
a second communications network (118) for a second rail-bound vehicle unit (140), the second communication network forming a part network (118 within 140) of the second rail-bound vehicle unit and extending over the second rail-bound vehicle (Para. [0020]) (Fig. 1); and 
a land-based data facility (104), the apparatus embodied so as to transmit the data between the first rail-bound vehicle unit and the second rail-bound vehicle unit via said land-based data facility (Para. [0022]) (claim 1) using a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124, Fig. 1, claim 1) (see also 204, Fig. 2, Para. [0033], last sentence).

Referring to Claim 28: Seaton discloses an apparatus, wherein: 
said first communications network (118) extends over the first rail-bound vehicle unit (114); 
said second communications network (188) extends over the second rail-bound vehicle unit (140) (Fig. 1); and/or 
said superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) extends over a rail-bound vehicle (102) that includes the first rail-bound vehicle unit and the second rail-bound vehicle unit (Fig. 1) (Para. [0013] and [0016]).

Referring to Claim 29: Seaton discloses a communications network for transmitting data between a first communications network (118) of a first rail-bound vehicle unit (114) and a second communications network (118) of a second rail-bound vehicle unit (140), the communications network comprising: 
a land-based data facility (104); 
a first data-technology connection (via 122, 124) between the first rail-bound vehicle unit and said land-based data facility (Fig. 1); 
a second data-technology connection (via 122, 124) between the second rail-bound vehicle unit and said land-based data facility; and 
a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) for transmitting data between the first communications network and the second communications network on a path via said first data-technology connection, said land-based data facility and said second data-technology connection (claim 1) (Fig. 1).

Referring to Claim 30: Seaton discloses a method of using a data-technology connection embodied so as to transmit data between a first rail-bound vehicle unit (114) and/or a second rail-bound vehicle unit (140) and a land-based data facility (104), which comprises the steps of: 
transmitting the data between a first communications network (118) of the first rail- bound vehicle unit and a second communications network (118) of the second rail-bound vehicle unit (claim 1) (Fig. 1) via a land-based data facility using a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124), wherein the first communication network forms a part network (118 within 114) of the first rail-bound vehicle unit and the second communication network forms a part network (118 within 140) of the second rail-bound vehicle unit, and the part networks extend over the respective rail-bound vehicle unit (Para. [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seaton in view of Murray et al. (US 2016/0249233 A1).
Referring to Claim 25: Seaton does not specifically teach transmitting data in a prioritized manner. However, Murray teaches a wireless method for communicating with rail-bound vehicles, wherein the cellular network (mostly or always) prioritizes communications from vehicles higher than other traffic (Para. [0018]), and “may be required to prioritise voice traffic over general internet traffic in order to maintain quality to an acceptable level” (Para. [0185]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Seaton to transmit data in a prioritized manner, as taught by Murray, in order to ensure certain essential data and safety information is transmitted at an acceptable quality level.

Response to Arguments
Applicant argues that Seaton fails to teach first and second part networks, as recited in amended independent claims 16, 26 and 30, because the network connection 118 of Seaton extends between the first and second vehicle units. The Examiner responds that Seaton’s lead consist 114 and trailing consist 140 may be reasonably interpreted as having part networks (the first and second part networks designated by 118 within 114 and 118 within 140, respectively) within larger network connection 118. The network connection 118 of Seaton extends between the lead consist 114 and the trailing consist 140 to create a computer network linked by wired or wireless connections (Para. [0023]) (Fig. 1). The claim language does not require the vehicle units to be disconnected. Rather, Fig. 1 of the instant application shows the first and second vehicles, i.e., consists, connected at the middle. Further evidencing the concept of first and second part networks, Seaton describes separate communications to lead consist 114 and trailing consist 140 (Para. [0022] and [0033]). Additionally, the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
Applicant argues that Seaton does not teach a superordinate communications network because the remote control-system cited by the Examiner (104, 120, 122, 124, 126, 160, 166, 122, 124) does not act in any related way to that of the claimed superordinate communications network that transmits the data between the first rail-bound vehicle unit and the second rail-bound vehicle unit via a land-based facility. The Examiner responds that Seaton’s remote-control system may be reasonably interpreted as the claimed superordinate communications network and that Seaton describes the process of communicating data between the lead locomotive of a lead consist to the lead locomotive of the trailing consist, as cited in the rejection above and quoted below as follows: “For example, the lead communication unit 160 of the trailing consist 140 may receive a message from the off-board remote controller interface 104 providing operational commands that are based upon the information transmitted to the off-board remote controller interface 104 via the lead communication unit 120 of the lead powered unit 108 of the lead consist 114.” (Para. [0022], second to last sentence). Further, the process of relaying command-oriented data between the first and second vehicles via the land-based facility is specifically disclosed in Fig. 2 as follows, “As shown in FIG. 2, the remote controller interface 204 may relay commands received from the lead locomotive 208 via another WiFi/cellular modem 250 to another cab electronics system 238 on-board the lead locomotive 248 of the trailing consist.” (Para. [0033], last sentence). Thus, Seaton discloses the claimed superordinate communications network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617